69 So.3d 1121 (2011)
Laura NEVES, individually and as the natural guardian and next friend of Minor Child Neves 1 and Minor Child Neves 2, Appellant,
v.
HOLLAND & KNIGHT, LLP, Brett Barfield, Alex Gonzalez, Julie Dunham, Salvatore Frieri, Michael Moecker & Associates, Inc., Markwood Investments, Ltd., and Golden Dawn Corporation, Appellees.
No. 3D10-2403.
District Court of Appeal of Florida, Third District.
September 28, 2011.
Michael I. Rose, Miami; Bruce S. Rogow and Cynthia E. Gunther, Ft. Lauderdale, for appellant.
Podhurst Orseck, Stephen F. Rosenthal, Miami, and Peter Prieto, for appellees Holland & Knight, LLP, Brett Barfield, Alex Gonzalez, Miami and Julie Dunham; Avila Rodriguez Hernandez Mena & Ferri, LLP and Wilfredo A. Rodriguez, Miami, and Juan Carlos Sanchez for appellees Salvatore Frieri, Markwood Investments, Ltd., and Golden Dawn Corporation.
Before WELLS, C.J., and RAMIREZ and EMAS, JJ.
WELLS, Chief Judge.
Affirmed. See Levin v. Middlebrooks, Mabie, Thomas, Mayes & Mitchell, P.A. v. *1122 U.S. Fire Ins. Co., 639 So.2d 606, 608 (Fla. 1994).